

ENDORSEMENT NO. 3
to the
AMENDED AND RESTATED
QUOTA SHARE REINSURANCE AGREEMENT
(hereinafter referred to as the “Agreement”)
between
AMTRUST INTERNATIONAL INSURANCE, LTD.
HAMILTON, BERMUDA
(hereinafter referred to as the “Company”)
and
MAIDEN REINSURANCE, LTD.
HAMILTON, BERMUDA
(hereinafter referred to as the “Reinsurer”)


IT IS HEREBY AGREED, as of the Effective Time, 12:01 a.m., Eastern Standard
Time, March 1, 2015, that the name of the Reinsurer shall be amended to “Maiden
Reinsurance Ltd.” in all places it appears in the Agreement.
IT IS FURTHER AGREED, as of the Effective Time, 12:01 a.m., Eastern Standard
Time, September 30, 2015, that the Agreement shall be commuted in accordance
with the following:
1.
The Reinsurer’s liability for the following lines of business shall be commuted:

a.
AIIC US Non Program Excess & Surplus business;

b.
SNIC US Non Program Excess & Surplus business;

c.
Domestic Specialty Risk business - Pet First 3003 Portfolio Transfer, Bentley
3087 Portfolio Transfer, AMTS 3005 Portfolio Transfer, Service Net 3006
Portfolio Transfer, BancInsure LSI 3066 Front and SNIC Warranty Reinsurance;

d.
SIGNAL – Domestic Specialty Risk Portfolio Transfer;

e.
AIUL – Ownerguard;

f.
AIUL - All Other Domestic Liability (other than AIUL - Open Lending Domestic
Liability);

g.
AEL – Liability business including Professional Indemnity;



1

--------------------------------------------------------------------------------




h.
AEL – Accident & Health business;

i.
AEL – Bonds business;

j.
AEL – Inwards reinsurance;

k.
AIUL - Portfolio transfer business;

l.
AIUL Program 66015 – Advance E&S (ARI) Assessment Recovery;

m.
AIUL Program 66020 – ETG Single Buyer Trade Credit Insurance Program;

n.
AIUL Program 66037 – DGU Equity Protection Program.

The above shall hereinafter be referred to as the “Subject Commutation
Business.”
This Agreement is hereby terminated with respect to the Subject Commutation
Business. It is understood and agreed that there shall be no further cessions of
such business on or after September 30, 2015.
2.
In consideration for this commutation, the Reinsurer shall pay to the Company
the sum of $107,000,000 (One Hundred Seven Million Dollars) (the “Commutation
Amount”). The Commutation Amount was offset as a credit to the Company on the
December 31, 2015 account between the Company and Reinsurer and paid on March,
31 2016. Notwithstanding the offset and payment of the Commutation Amount, in
the event this Agreement is not duly executed by all Parties, such payment is
subject to recovery by the Reinsurer.

The Company hereby accepts the Commutation Amount set forth above as the total
amount due in full and final settlement of any and all amounts due from the
Reinsurer to the Company arising under or in any way connected with the Subject
Commutation Business.
Reporting for the period from January 1, 2016 shall exclude Profit Commission
from Paid Loss related to the business retained by the Reinsurer.
3.
As of September 30, 2015, the Company and the Reinsurer, also hereinafter each
individually a “Party” and together the “Parties,” (in such capacity, a
“Releasor”) hereby releases and discharges the other Party, its parent,
subsidiaries, predecessors and affiliates and their respective officers,
directors, shareholders, partners, trustees, representatives, agents, attorneys,
executors, administrators, successors and assigns (in such capacity, a
“Releasee”) from any and all past, present and future claims, causes of action,
liabilities and obligations arising out of, under or related directly or
indirectly to the Subject Commutation Business in connection with the Agreement
between them , whether known or unknown, reported or unreported, and whether
presently existing or arising in the future, including but not limited to: any
and all past, present and future payment obligations, adjustments, setoffs,
actions, omissions, causes of action, suits, debts, sums of money, accounts,
demands, covenants, controversies, bonds, bills, promises, damages, judgments,
claims, costs, expenses, losses, representations and warranties, commissions,
salvage, premiums,



2

--------------------------------------------------------------------------------




return premiums, unearned premiums, reserves for ceded losses, reserves for
outstanding claims, reserves for known or unknown claims and/or losses
whatsoever, whether known or unknown, suspected or unsuspected, accrued or
unaccrued, foreseen or unforeseen, including those claims with respect to
matters which the Releasor does not know or suspect to exist in its favor at the
time of execution of this commutation which, if known to it, might have affected
its decision to enter into this commutation and to release the Releasees herein,
which the Releasor and/or its respective predecessors, successors and assigns
ever had, now have, or hereafter may have, whether grounded in law or equity, in
contract or in tort, against the other Party by reason of any matter whatsoever
arising out of the Subject Commutation Business, it being the intention of the
Parties that this release operate as a full and final settlement of each of the
past, current and future liabilities of the Company and the Reinsurer, as
respects the Subject Commutation Business under the Agreement. The Parties
expressly waive any and all rights they may have under statute or common law
principles that would limit the effect of the foregoing releases to those claims
actually known or suspected to exist at the time of execution of this
commutation. The Company acknowledges the aforementioned payments that have
occurred as a complete accord, satisfaction, settlement and commutation of all
the Reinsurer’s liabilities as respects the Subject Commutation Business under
the Agreement. This release and discharge shall take effect without need for
execution and delivery of a separate instrument.
4.
The rights, duties and obligations set forth herein shall inure to the benefit
of and be binding upon any and all predecessors, successors, affiliates,
officers, directors, employees, parents, subsidiaries, stockholders, liquidators
and receivers of the Parties hereto.

5.
Each Party expressly represents and warrants to the other Party that: (a) it is
a corporation duly organized and in good standing in its jurisdiction of
incorporation; (b) this commutation has been duly authorized, executed and
delivered by and on behalf of it and constitutes its legal, valid and binding
agreement; (c) no authorization, consent or approval of any third party or
governmental authority is required in connection with the execution, delivery or
performance by it of this commutation; (d) there are no pending agreements,
transactions, or negotiations to which any of them are a party that would render
this commutation or any part thereof void, voidable or unenforceable; (e)
execution, delivery or performance by it of this commutation does not and shall
not conflict with, or result in any material breach or violation of, its
organizational documents or any agreement to which it is a party or by which it
or any of its assets or bound; and (f) this commutation is the product of arm’s
length negotiations and that its terms have been completely read and fully
understood and voluntarily accepted by each of the Parties.

6.
The Parties hereby agree to execute promptly any and all supplemental
agreements, releases, affidavits, waivers and other documents of any nature or
kind which the other Party may reasonably require in order to implement the
provisions or objectives of this commutation.





3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto, by their respective duly authorized
officers, have executed this ENDORSEMENT NO. 3 to the Agreement as of the dates
recorded below:
This
1st
day of
August
in the year
2016
.
AMTRUST INTERNATIONAL INSURANCE, LTD.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Stephen Ungar
 
Name:
Stephen Ungar
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
This
27th
day of
July
in the year
2016
.
MAIDEN REINSURANCE LTD.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Patrick J. Haveron
 
 
 
 
 
 
 
 
Name:
Patrick J. Haveron
 
Title:
President
 



4